994 So.2d 483 (2008)
Milton THOMAS, Former Husband, Appellant,
v.
Kathy A. THOMAS, Former Wife, Appellee.
No. 1D08-2655.
District Court of Appeal of Florida, First District.
November 6, 2008.
Betsy S. Holton, Jacksonville, for Appellant.
Amy Newby of the Law Offices of Amy E. Newby, Jacksonville, for Appellee.
Prior report: 902 So.2d 881.
PER CURIAM.
DISMISSED. Hoffman v. Hall, 817 So.2d 1057, 1058 (Fla. 1st DCA 2002) (holding that in order to be final an order "must demonstrate an end to the judicial labor in the case" or "contain unequivocal language of finality").
BROWNING, C.J., BARFIELD, and THOMAS, JJ., concur.